United States Court of Appeals
                       For the First Circuit

No. 08-2178

                         MAYA CENDRAWASIH,

                            Petitioner,

                                 v.

               ERIC H. HOLDER, JR.,* ATTORNEY GENERAL,

                            Respondent.


                               ERRATA

     The opinion of this court issued on July 2, 2009, should be
amended as follows:

     On page 2, line 3, change "Appeals ("BIA")'s" to "Appeals'
("BIA")".

     On page 3, line 4, change "IJ" to "immigration judge ("IJ")".




     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric H.
Holder, Jr. has been substituted for former Attorney General Michael
B. Mukasey as respondent.